Case 8:18-cv-01062-VMC-TGW Document 52 Filed 10/11/18 Page 1 of 19 PageID 266




     IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
                     DISTRICT OF FLORIDA
                               TAMPA DIVISION


Adam Wayne Tyler Roberts
3320 13th St. E.
Bradenton, FL 34208-4254,
                  Plaintiff,
V.


PAM BONDI, in her Official Capacity
as Attorney General of Florida,                3:\i Cy \0b2..\ �1�
Office of Attorney General                   Civil Action No. -----
State of Florida
The Capitol PL-01
Tallahassee, FL 32399,

and

RICK SWEARINGEN, in his Official                                       :r          .....
                                                               �.:r...
                                                                       ["


Capacity as Commissioner of the Florida                                r           en
                                                               --'                 :%

                                                                                            --
Department of Law Enforcement,                                                     x-
                                                                                   -<       -ii
                                                               ...,-
                                                                  ,.
Florida Department of Law Enforcement                          � ';:'J

2331 Phillips Road                                             ,-Ci_
                                                               o-
                                                               ::oo
                                                               --r
                                                                    -
                                                                     -
                                                                                   "        ri
                                                                                            0
Tallahassee, FL 32308,
                                                                       --�
                                                               )>"""
                                                                       r           N
Defendants.
                                                                       :::. ....
                                                                       C
                                                                                    C)
                                                                        t.:J--<     ,.:--




               PRO SE COMPLAINT; DECLARATORY AND INJUNCTIVE

                                  RELIEF SOUGHT



Plaintiff,    Adam Wayne Tyler Roberts files this complaint against the

above-captioned defendants, in their official capacities as state
Case 8:18-cv-01062-VMC-TGW Document 52 Filed 10/11/18 Page 2 of 19 PageID 267
Case 8:18-cv-01062-VMC-TGW Document 52 Filed 10/11/18 Page 3 of 19 PageID 268
Case 8:18-cv-01062-VMC-TGW Document 52 Filed 10/11/18 Page 4 of 19 PageID 269
Case 8:18-cv-01062-VMC-TGW Document 52 Filed 10/11/18 Page 5 of 19 PageID 270
Case 8:18-cv-01062-VMC-TGW Document 52 Filed 10/11/18 Page 6 of 19 PageID 271
Case 8:18-cv-01062-VMC-TGW Document 52 Filed 10/11/18 Page 7 of 19 PageID 272
Case 8:18-cv-01062-VMC-TGW Document 52 Filed 10/11/18 Page 8 of 19 PageID 273
Case 8:18-cv-01062-VMC-TGW Document 52 Filed 10/11/18 Page 9 of 19 PageID 274
Case 8:18-cv-01062-VMC-TGW Document 52 Filed 10/11/18 Page 10 of 19 PageID 275
Case 8:18-cv-01062-VMC-TGW Document 52 Filed 10/11/18 Page 11 of 19 PageID 276
Case 8:18-cv-01062-VMC-TGW Document 52 Filed 10/11/18 Page 12 of 19 PageID 277
Case 8:18-cv-01062-VMC-TGW Document 52 Filed 10/11/18 Page 13 of 19 PageID 278
Case 8:18-cv-01062-VMC-TGW Document 52 Filed 10/11/18 Page 14 of 19 PageID 279
Case 8:18-cv-01062-VMC-TGW Document 52 Filed 10/11/18 Page 15 of 19 PageID 280
Case 8:18-cv-01062-VMC-TGW Document 52 Filed 10/11/18 Page 16 of 19 PageID 281
Case 8:18-cv-01062-VMC-TGW Document 52 Filed 10/11/18 Page 17 of 19 PageID 282
Case 8:18-cv-01062-VMC-TGW Document 52 Filed 10/11/18 Page 18 of 19 PageID 283
Case 8:18-cv-01062-VMC-TGW Document 52 Filed 10/11/18 Page 19 of 19 PageID 284


                              Verification

      I, Adam Wayne Tyler Roberts am the Plaintiff in this action.           I

have written the above complaint and I have personal knowledge of the

                      matters stated the foregoing.



       I declare, Under the penalty of perjury under the laws of the

 State of Florida that the foregoing is true and correct to the best

                      of my knowledge and abilities.



 Declared this 11th    day of October 2018, County of Manatee, Florida.




                                                      /s/ Adam Roberts

                                          Adam Wayne Tyler Roberts




                          CERTIFICATE OF SERVICE
       I Adam Wayne Tyler Roberts ,HEREBY CERTIFY that a true and
         correct copy of the foregoing was served to defendants’
           counsel through CM/ECF’s Notice of Electronic Filing
                                  System.




                                                          __/s/ Adam Roberts___
                                                       Adam Wayne Tyler Roberts
